DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0060781 to Sullivan et al. (Sullivan) in view of US Patent Application Publication No. 2008/0098971 to Baker et al. (Baker) and US Patent Application Publication No. 2009/0000583 to Baynes et al. (Baynes).
In Reference to Claim 1
Sullivan teaches (see Sullivan and Figs. 1, 4, and 7 as annotated by Examiner below):
A rocker arm comprising:
A body portion (Fig. 1 – reference character 14) including:
a first side wall portion (20) defining a first bearing aperture (18), and a second side wall portion (22) defining a second bearing aperture (18);
a first bearing boss (Fig. 7 – reference character BB1) disposed along a perimeter of the first bearing aperture and extending outwardly from the first side wall portion, and a second bearing boss (BB2) disposed along a perimeter of the second bearing aperture and extending outwardly from the second side wall portion, each bearing boss including a first portion (P1) having a first radial thickness (RT1), P2) having a second radial thickness (RT2) less than the first radial thickness (as seen from Fig. 7); and
A support member (Fig. 4 – reference character 16) including a body portion (48), a first support arm (50) received in the first bearing aperture, and an opposed second support arm (52) received in the second bearing aperture.
Sullivan does not teach the following which is taught by Baker (see Baker and Fig. 2 as annotated by Examiner below):
Wherein each bearing boss (Fig. 2 – reference characters 13, 14) further includes a strengthening rib (SR1, SR2) extending outwardly from the first portion (P1), and
Wherein, on each bearing boss, a width (WR) of the strengthening rib in a direction parallel to a center axis of the first and second bearing apertures is at least 25% and at most 50% of a width (WB) of the bearing boss in the direction parallel to the center axis*.
Neither Sullivan nor Baker teach the following which is taught by Baynes (see Baynes and Fig. 2B as annotated by Examiner below):
Each support arm (Fig. 2B – reference characters SA1, SA2) including at least one beveled side surface (BSS).
* – It is to be noted that while Baker is silent as to a ratio of strengthening rib width to bearing boss width, it has been held by the Court that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the skilled artisan would be motivated to arrive at 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Baker to include a strengthening rib extending from each bearing boss within the rocker arm assembly of Sullivan since such a configuration would enable both radial and axial forces to be accommodated without difficulty as taught by Baker (paragraph [0009]).  It would have been further obvious to have applied the teaching of Baynes to incorporate at least one beveled side surface on each support arm within the rocker arm assembly of Sullivan, as modified by Baker, since such a construction would achieve a reduction in weight and cost since the load can be supported by a partial annular element (i.e. less than a full complement) of rolling elements as taught by Baynes (paragraph [0018]).

In Reference to Claim 2
Sullivan teaches:
In addition to all the limitations of claim 1 discussed above, wherein the first and second bearing bosses are asymmetric about the first and second bearing apertures, respectively (as seen from Fig. 7).

In Reference to Claim 3
Sullivan teaches:
In addition to all the limitations of claim 1 discussed above, wherein, on each bearing boss, the first portion is disposed below the second portion (as seen from Fig. 7).
In Reference to Claim 4
Sullivan teaches:
In addition to all the limitations of claim 1 discussed above, wherein the first and second support arms each include a radial roller bearing (Fig. 7 – reference characters 62, 64) disposed within the first and second bearing apertures, respectively (as seen from Fig. 7 and Sullivan paragraph [0066]).
In Reference to Claim 6
Sullivan does not teach the following which is taught by Baker:
In addition to all the limitations of claim 1 discussed above, wherein each strengthening rib extends perpendicular to the center axis (as seen from Fig. 2).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Baker to configure the strengthening ribs so as to extend perpendicular to the center axis within the rocker arm assembly of Sullivan since such a configuration would enable both radial and axial forces to be accommodated without difficulty as taught by Baker (paragraph [0009]).

In Reference to Claim 7
Sullivan teaches:
In addition to all the limitations of claim 1 discussed above, wherein the support member is affixed to an upper end of a stud member (Fig. 7 – reference character 36).
In Reference to Claim 21
Sullivan does not teach the following which is taught by Baker:
In addition to all the limitations of claim 1 discussed above, wherein, on each bearing boss, a height (HR) of the strengthening rib is at least 25% and at most 50% of the width of the strengthening rib*.
* – It is to be noted that while Baker is silent as to a ratio of strengthening rib height to strengthening rib width, it has been held by the Court that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the skilled artisan would be motivated to arrive at the claimed percentage range through routine optimization so as to achieve the required rigidity while minimizing overall size, weight, and cost of the rocker arm assembly.


Claims 8, 10 – 12, 14, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Baker.
In Reference to Claims 8
Sullivan teaches:
A rocker arm comprising:
A body portion (Fig. 1 – reference character 14) including:
a first side wall portion (20) defining a first bearing aperture (18), and a second side wall portion (22) defining a second bearing aperture (18); and
a circular first bearing boss (Fig. 7 – reference character BB1) disposed along a perimeter of the first bearing aperture and extending outwardly from the first side wall portion, and a circular second bearing boss (BB2) disposed along a perimeter of the second bearing aperture and extending outwardly from the second side wall portion, each bearing boss including a first portion (P1) having a first radial thickness (RT1), and a second portion (P2) having a second radial thickness (RT2) less than the first radial thickness (as seen from Fig. 7); and
A support member (16) including a first support arm (50) received in the first bearing aperture, and an opposed second support arm (52) received in the second bearing aperture.


Wherein each bearing boss (Fig. 2 – reference characters 13, 14) further includes a strengthening rib (SR1, SR2) extending outwardly from the first portion (P1), and
Wherein, on each bearing boss, a width (WR) of the strengthening rib in a direction parallel to a center axis of the first and second bearing apertures is at least 25% and at most 50% of a width (WB) of the bearing boss in the direction parallel to the center axis*.
* – It is to be noted that while Baker is silent as to a ratio of strengthening rib width to bearing boss width, it has been held by the Court that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the skilled artisan would be motivated to arrive at the claimed percentage range through routine optimization so as to achieve the required rigidity while minimizing overall size, weight, and cost of the rocker arm assembly.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Baker to include a strengthening rib extending from each bearing boss within the rocker arm assembly of Sullivan since such a configuration would enable both radial and axial forces to be accommodated without difficulty as taught by Baker (paragraph [0009]).


In Reference to Claim 10
Sullivan teaches:
In addition to all the limitations of claim 8 discussed above, wherein the first and second bearing bosses are asymmetric about the first and second bearing apertures, respectively (as seen from Fig. 7).
In Reference to Claim 11
Sullivan teaches:
In addition to all the limitations of claim 8 discussed above, wherein, on each bearing boss, the first portion is disposed below the second portion (as seen from Fig. 7).
In Reference to Claim 12
Sullivan teaches:
In addition to all the limitations of claim 8 discussed above, wherein the first and second support arms each include a radial roller bearing (Fig. 7 – reference characters 62, 64) disposed within the first and second bearing apertures, respectively (as seen from Fig. 7 and Sullivan paragraph [0066]).
In Reference to Claim 14
Sullivan does not teach the following which is taught by Baker:
In addition to all the limitations of claim 8 discussed above, wherein each strengthening rib extends perpendicular to the center axis (as seen from Fig. 2).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Baker to 

In Reference to Claim 15
Sullivan teaches:
In addition to all the limitations of claim 8 discussed above, wherein the support member is affixed to an upper end of a stud member (Fig. 7 – reference character 36).
In Reference to Claim 22
Sullivan does not teach the following which is taught by Baker:
In addition to all the limitations of claim 8 discussed above, wherein, on each bearing boss, a height (HR) of the strengthening rib is at least 25% and at most 50% of the width of the strengthening rib*.
* – It is to be noted that while Baker is silent as to a ratio of strengthening rib height to strengthening rib width, it has been held by the Court that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the skilled artisan would be motivated to arrive at the claimed percentage range through routine optimization so as to achieve the required rigidity while minimizing overall size, weight, and cost of the rocker arm assembly.


    PNG
    media_image1.png
    501
    554
    media_image1.png
    Greyscale

ANNOTATED BY EXAMINER


    PNG
    media_image2.png
    535
    567
    media_image2.png
    Greyscale

ANNOTATED BY EXAMINER

    PNG
    media_image3.png
    496
    640
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    586
    525
    media_image4.png
    Greyscale

ANNOTATED BY EXAMINER

    PNG
    media_image5.png
    483
    757
    media_image5.png
    Greyscale

ANNOTATED BY EXAMINER

Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive.
Applicant’s arguments and amendments fail to overcome the art-based rejections of claims as they are fully articulated in the body of this office action.  A response to applicant’s arguments has been addressed only where specific arguments have been presented.
Applicant argues with respect to amended independent claims 1 and 8 that the prior art does not teach that, on each bearing boss, a width of the strengthening rib in a direction parallel to a center axis of the first and second In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the skilled artisan would be motivated to arrive at the claimed percentage range through routine optimization so as to achieve the required rigidity while minimizing overall size, weight, and cost of the rocker arm assembly.
Thus, the new rejections of claims under 35 U.S.C. 103, necessitated by applicant’s amendment, stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746